UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7853


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY BERNARD WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:07-cr-00402-WDQ-1; 1:11-cv-00849-WDQ)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


C. Justin Brown, LAW OFFICE OF C. JUSTIN BROWN, Baltimore,
Maryland, for Appellant.    Albert David Copperthite, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gary    Bernard    Williams         seeks    to        appeal      the    district

court’s      order    denying    relief      on    his     28    U.S.C.       § 2255       (2012)

motion.      The order is not appealable unless a circuit justice or

judge     issues      a    certificate       of     appealability.                 28      U.S.C.

§ 2253(c)(1)(B) (2012).           A certificate of appealability will not

issue     absent      “a    substantial       showing           of    the     denial       of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                         When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that    reasonable          jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.   Cockrell,          537 U.S. 322,     336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                   Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Williams has not made the requisite showing.                                 Accordingly,

we    deny   Williams’      motion     for   appointment             of    counsel,      deny    a

certificate      of       appealability,      and        dismiss       the       appeal.        We

dispense      with       oral   argument      because           the       facts    and     legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3